Citation Nr: 0117356	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  94-42 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964 and from November 1965 to November 1968.  He served in 
Vietnam and was awarded the Combat Infantryman's Badge as 
well as numerous other decorations.  

The pertinent procedural history of the issue of entitlement 
to an increased rating for PTSD case will be described below.

In a January 1997 decision signed by the undersigned Board 
member, service connection was granted for bilateral hearing 
loss and tinnitus.  Service connection was denied for 
residuals of a concussion.  Those issues have been finally 
adjudicated by the Board and will be discussed no further 
herein.  The veteran disagreed with the assignment by the VA 
Regional Office of a 10 percent disability rating for 
tinnitus, and a Statement of the Case was issued.  However, 
no substantive appeal was filed as to that issue, and in 
April 2000 the veteran indicated that he did not intend to 
appeal that issue.

In October 2000, the veteran indicated that he wished to 
change representatives.
In April 2001, the Board sent a letter to the veteran and 
requested that he clarify whether or not he was still 
interested in being represented by The American Legion or 
another veterans' service organization.  The veteran was 
informed if he did not respond within thirty days, appellate 
review would resume without representation.
To date, the veteran has not indicated that he wishes to be 
represented by any individual or organization.


FINDING OF FACT

In June 2001, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
he wished to withdraw his appeal as to the denial of 
entitlement to a disability evaluation in excess of 30 
percent for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the issue of entitlement to a disability 
evaluation in excess of 30 percent for PTSD have been met.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

In a January 1991 rating decision, the veteran was granted 
service connection for PTSD; a 10 percent disability 
evaluation was assigned.  The veteran appealed the assignment 
of the 10 percent disability evaluation.  In a January 1995 
rating decision, a 30 percent disability evaluation was 
assigned.  The veteran has continued to appeal the matter of 
the assigned disability rating.  

In January 1997, this matter was remanded by the Board for 
additional development, to include a VA psychiatric 
examination.  The development of evidence has been hampered 
by the fact that he has been incarcerated in a Mexican prison 
since May 1998.  Evidently through the efforts of the 
American Consulate General in Guadalajara, Mexico, he was 
allowed to go to a psychiatrist in Guadalajara, accompanied 
by three police officers, for a one hour interview.  The 
report of the April 2000 psychiatric examination is of 
record.  As the Board indicated in its November 2000 remand, 
the report of examination, although no doubt the best which 
could be obtained under the circumstances, fell short of what 
would be expected if the examination had been done by a 
competent psychiatrist in the United States.
  
In November 2000, the matter was again remanded to the RO, in 
part to schedule the veteran for a hearing before a Member of 
the Board at the RO in Houston, Texas and if possible, to 
obtain an additional psychiatric examination to be conducted 
in accordance with DSM-IV.  A report of Contact, dated in 
December 2000, submitted by the American Consulate General in 
Guadalajara, Mexico, reflects that on December 7, 2000, the 
veteran was still incarcerated.  

In April 2001, the veteran requested that he be granted a one 
year extension in order to obtain and submit additional 
evidence an argument in support of his appeal because he was 
incarcerated in Mexico.  In a May 2001 letter to the veteran, 
the Board denied the veteran's motion for an extension of one 
year.  The Board indicated that if the veteran did not wish 
to proceed with his appeal at this time, he could withdraw 
the appeal pursuant to 38 C.F.R. § 20.204.  The Board further 
advised the veteran that he could reopen his claim for an 
increased rating when he was in a better position to provide 
evidence in support thereof.  

By a letter dated June 13, 2001, the veteran indicated his 
intent to withdraw his appeal concerning entitlement to 
entitlement to a disability rating in excess of 30 percent 
for his service-connected PTSD.  The veteran indicated that 
he was receiving psychiatric help and medication and that he 
would be transferring to a United States prison in September 
2001.  

Relevant law and regulations

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. 
§ 20.204(b) (2000). 

Analysis

By letter dated June 13, 2001, the veteran has withdrawn his 
appeal concerning entitlement to a disability rating in 
excess of 30 percent for PTSD.  Accordingly, the Board does 
not have jurisdiction to review the appeal of that issue and 
it is dismissed without prejudice.


Additional comment

The Board wishes to reiterate that the veteran will be free 
to once again file a claim for an increased disability rating 
for PTSD when he is in a better position to provide evidence 
to VA, including possibly furnishing psychiatric treatment 
reports, being examined by a VA physician and testifying at a 
personal hearing.  The veteran will also have the opportunity 
to choose a representative if he so desires.  


ORDER

The appeal as to the issue of entitlement to a disability 
rating in excess of 30 percent for PTSD, having been 
withdrawn by the veteran, is dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

